DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 1/31/2022 amended claims 1 and 9, and cancelled claims 2, 5-8, and 12-15. Claims 1, 3, 4, and 9-11 are currently pending herein.
Allowable Subject Matter
Claims 1, 3, 4, and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: An electrically driven, movable underground vehicle, wherein said vehicle is a load-haul-dump machine the underground vehicle comprising a chassis with at least two drive wheels, an electrical trailing cable for connection to an electrical supply network, an electric drive motor electrically connected to the trailing cable, for driving the drive wheels, an energy storage unit, an auxiliary drive motor with a hydraulic fluid transmission, a switchgear assembly and a processor for controlling the supply of the electric drive motor and the electric auxiliary drive motor with electrical energy, wherein the drive motor directly drives the drive wheels while bypassing the hydraulic fluid transmission, the energy provided by the energy storage unit is sufficient for driving the drive wheels and for temporarily moving the load-haul-dump machine independently of the electrical supply network, wherein a braking system is provided having kinetic energy released during the braking process and fed back into the electrical system of the load-haul-dump machine via the drive motor, which works as a generator, in that the processor controls the utilization of the fed-back energy such that the fed-back energy is supplied to the energy storage unit or to consumer loads as required if they have an energy requirement, in that the processor controls the utilization of the fed-back energy such that the fed-back energy is fed into the supply network when the energy storage unit is unable to take up energy and there is no energy requirement of the consumer loads, and in that the processor activates a mechanical braking system when neither the load-haul-dump machine nor the supply network are able to take up fed-back energy, as claimed in Claim 1, and similarly claimed in Claim 9 (emphasis added to allowable limitations not suggested or taught by the prior art).
The prior art discloses similar examples of electrically driven movable underground vehicles, (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of amended independent claims as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618